IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
V. Criminal Action No. 2:19-CR-00128-Z-BR
ANDRE DONNEL HILL
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 9, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (‘Report and Recommendation”) in the above referenced cause. Defendant
Andre Donnel Hill filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Andre Donnel Hill was knowingly
and voluntarily entered; ACCEPTS the guilty plea of Defendant Andre Donnel Hill; and ADJUDGES
Defendant Andre Donnel Hill guilty of Count One of the Information in violation of 18 U.S.C. §§
922(g)(1) and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling

order.

SO ORDERED, October 25, 2019.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
